 CRANDALL-HICKS OF WELLESLEYCrandall-Hicksof Wellesley.Inc.andDistrict LodgeNo. 38,InternationalAssociation ofMachinistsand Aerospace Workers,AFL-CIO. Cases 1-CA-6766 and 1-RC-10,669August 21, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn March 25, 1970, Trial Examiner Henry L.Jalette issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in other unfairlabor practices alleged in the complaint and recom-mended that such allegations be dismissed. In additionhe found that Brian Beetlestone was not a supervisorand that his challenged ballot should be opened andcounted. Further he found that since Robert Burnswas unlawfully discharged his ballot should be openedand counted.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adoptsthe findings,2 conclusions, and recommendations ofthe trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-'A case presenting related issues, 1-RC-10669, was severed by theTrialExaminer and remanded to the Regional Director for Furtheraction'We agree with the Trial Examiner's finding that the Respondentwas aware of the concerted and union activities of its employees DonaldFlannery and Robert Burns However, in the absence of record evidencethat Burns discussed the scheduled union meeting with the employeesafter his return to the shop on June 12, 1969, we do not adopt theTrialExaminer's finding that the Respondent was aware that a unionmeeting had been scheduled for the evening of the following day55tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thattheRespondent, Crandall-Hicks of Wellesley, Inc.,Boston, Massachusetts, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHenry L. Jalette, Trial Examiner On August 15, 1969,'a complaint issued against the above-captioned Employeralleging that it had engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act by discharging DonaldFlannery and Robert Burns for having engaged in concertedactivities and by promises of economic benefits to employeeson June 16.1 The complaint was based on a charge andamended charge filed by the above-captioned Union onJune 27 and August 6, respectively.Pursuant to an agreement for consent election executedon August 26 in Case 1-RC-10,669 an election was heldon October 2 in a unit of the Employer's employees inwhich RobertBurns and BrianA. Beetlestone cast chal-lenged ballots which were determinative of the results ofthe election.'Beetlestone'sballotwas challenged by theUnion on the ground he was a supervisor and Burns'ballot because he was not on the eligibility list, havingbeen discharged on June 13 Burns' eligibility dependson the determination of the complaint allegations that hewas discharged because of his concerted activities.On November 5, the Regional Director issued a Reporton Challenges resolving,inter alra,the challenge to theballot ofBeetlestone.On November 10, the Employer fileda motion to reconsider in which a hearing was requested.On November 20, the Regional Director granted the motionand issued an order consolidating the complaint and repre-sentation cases for hearing before a Trial Examiner, therepresentation case to be severed upon issuance of theTrial Examiner's Decision for further action by the RegionalDirector in accordance with article 6 of the agreementfor consent election.On December 17 and 18, a hearing was held beforeme in Boston, Massachusetts.Upon the entire record, including my observation ofthewitnesses, and after due consideration of the briefsfiledby General Counsel and Respondent, I make thefollowing:'All dates appearing hereinafter are for the year 1969, unless otherwiseindicated'The complaint also alleged that Respondent made promises of econom-icbenefits to employees at dinner meetings on June 17, 18 and 19(par 8(d)). At trial, pursuant to motion of General Counsel, par 8(d)was stricken'The revised tally of ballots shows that 15 valid votes were castfor, and 14 valid votes against, representation by the Union(Petitioner)185 NLRB No. 1 56DECISIONS OFNATIONALLABOR RELATIONS BOARDFINDINGOF FACTS1.THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation engaged inthe sale, repair,and distribution of automobile and relatedproducts with its principalofficeand place of businessin the town of Wellesley,Massachusetts.Respondent inthe course and conduct of its business operations annuallyreceives automobiles and parts valued in excess of $50,000from points located outside the Commonwealth of Massa-chusetts and annually has gross retail sales of automobilesin excess of $500,000.Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.iI.THE LABOR ORGANIZATION INVOLVEDDistrictLodgeNo 38, International Association ofMachinists and Aerospace Workers,AFL-CIO,is a labororganizationwithin the meaning of Section 2(5) of theAct.IIi.THEALLEGED UNFAIR LABOR PRACTICESA The FactsAfter lunch on June 10, the following petition signedby 22 of Respondent's employees was turned over to GeneralManager Dorrwachter: "The employees of the Crandall-Hicks Company of Wellesley request that a general meetingbe called on June 11, 1969 at 12 p.m. in the lunch room.The reason for this meeting to be called is to give theemployees of the Crandall-Hicks Company a chance toair their grievances, and to discuss a twenty cent an ourraise."The petition had been prepared by employees DonaldFlannery and James L. Rogers, both of whom solicitedsignatures to it.After it had been circulated, Flannerygave it to Shop Foreman Brian Beetlestone.Thereafter, the employees were assembled in a groupand addressed by Dorrwachter who told them that hewas not prepared to meet the next day and that he couldnotmake a decision and come up with something in a24-hour period, but he would do so before the end ofthe week. Flannery objected to the delay and Dorrwachterreiterated what he had said beforeOn June 11, during the lunch period, the employeesmet in the lunchroom and signed another paper whichstated:We the undersigned employees of Crandall Hicks ofWellesley are in favor of an employee's organizationto represent us!This was signed by 21 employees. In the discussion thataccompanied the signing, mention was made of the Union,and Robert Burns mentioned that he knew Joe Cuskey,a representative of the Union, and he gave Cuskey's cardto Flannery.That same afternoon, Flannery received a telephone callthat his son had fallen and had injured himself on hisway from school. He told Shop Foreman Beetlestone andServiceManager Charles Macero and received permissionto leave. The child spent the night at the hospital andwas released the following morning. That morning Flannerywas 45 minutes late for work. Immediately after his arrival,he was called to Macero's office and was discharged. Macerotold him he had been warned and that he was late again.Flannery explained about his son being in the hospitaland Macero told him that was no excuse.On Thursday, master mechanic RobertBurnsmet withUnion Representative Cuskey at a nearby Ford dealershipand they arranged for a meeting of employees in the lotof the dealership for Friday, 5:30 p.m.On the morning of June 13, Respondent posted aschedule of meetings to be held in four groups of employees(master mechanics, B. mechanics, parts men, and bodyshop employees), listing the names of all employees in eachgroup. The meetings were to be held at a local restaurantafter working hours with the master mechanics scheduledfor the first meeting to be held Monday, June 16 It appearsthere was opposition to a supper meeting, and Burns, inparticular, told Macero around 1:30 or 2 p in. that he wouldbe unable to attend At 5 15 p.m , Burns was called toDorrwachter's office and dischargedA meeting between Dorrwachter and the master mechanicwas held at 11 a.m, Monday, June 16. The employeesdiscussed complaints about service in the parts departmentand complaints about the bonus system pursuant to whichthey were paid. Under the existing system, they receiveda guaranteed hourly rate, plus $5 for each percentagepoint by which their productivity exceeded a standardof 90 percent efficiency. Dorrwachter suggested that untila substitute plan could be developed each mechanic wouldbe guaranteed a $75 monthly bonus This represented anaverage of what a master mechanic might receive as amonthly bonus under theexistingformula.B. Analysis and ConclusionsFlannery was employed by Respondent and its predeces-sors for almost 5 years. There is no dispute about thequality of his work and during the 5-month period precedinghis discharge he twice received the general manager's $100monthly bonus for top production Flannery hadan egre-giously bad tardiness record, 'but it had long been condoned.Respondent contends that its condonation of Flannery'stardiness ended when Service Manager Macero warnedFlannery in late May that if he werelate againwithoutexcuse he would be fired. While the record supports afinding that Macero spoke to Flannery about his tardinessin lateMay, it does not support a finding that he gaveFlannery an expresswarning.I specifically askedMacerowhether he had expressly warned Flannery and he replied,"That's exactly what I meant. That's exactly what herealized."Moreover, Flannery was late thereafter (3 minutesJune 3, 25 minutesJune5,3minutes June 9, and 24For the period from July 5, 1968, to the date of his discharge,exceptingthe periods from March 21 to 27 and April 4 to May 9forwhichno timecards were submitted,Flannery was tardy 149 times,93 of which were in excess of 15 minutes CRANDALL-HICKS OF WELLESLEY1/2 minutes June 11) and nothing was said to him aboutit. In these circumstances, it is evident that Macero's admoni-tion to Flannery in late May was not a final warning.Yet, on the morning of June 12, despite the fact thathe knew Flannery had left work early the day beforebecause of an injury to his boy, Macero discharged himsummarily without waiting to learn whether Flannery hada good excuse.' Such precipitate action after such a longperiod of condonation immediately after Flannery's concert-ed activities can only be attributed to those activities.Flannery was not only one of the instigators of thepetition of June 10, but also he objected to Dorrwachterabout a delay in meeting with him. He was responsiblefor a petition for representation by an employee's organiza-tionwhichwas signedby 21 employeeson June 11 ina meeting in the lunch room, and he was the individualto whom Burns gave the business card of the union represent-ative.There is no direct evidence that either Macero orDorrwachter knew about this meeting, and Macero deniedknowing about it I do not credit him. The lunch roomisonly about 200 square feet in size and is not normallyused by a large number of employees at one time. Giventhe location and time of the meeting and the facts thatitfollowed by one day the presentation of an employeepetition and that it was attended by about 21 employeesin a unit of about 31 employees, the inference is warrantedthat both Macero and Dorrwachter learned of the meetingand its purpose.In reaching the conclusion that Flannery was dischargedbecause of his concerted activities, I have weighed Dorr-wachter's testimony that in early May the decision wasmade to discharge him and Burns when replacements couldbe obtained. Apart from the fact that I was not impressedby Dorrwachter's demeanor, his testimony about the allegedearlyMay decision is patently unbelievable.' Accordingto his own testimony, later that same month Burns receiveda $50 bonus for bringing in a mechanic, yet neither Burnsnor Flannery was discharged in accordance with the earlyMay decision. I can understand a reluctance to rely onthat new employee as a replacement for Burns, but whynot for Flannery who was coming to work late nearlyevery day during May? Even more, a new mechanic, FrankSantin, was employed on June 6, and although he is allegedto be one of the replacements for Flannery or Burns,there is no explanation why neither Flannery or Burnswas told on June 6 that he was discharged.' This resortingto false defenses supports a finding that the true reasonfor Flannery's discharge was his concerted activities.'Iwas not persuaded by Flannery's excuse, but that is immaterialsinceMacero had not bothered to discover what it was before discharginghim6Macero's testimony on this subject is too indefinite to constitutecorroborationHe did not state on direct examination that such a decisionwas made, and his answer to General Counsel's question on cross-examination was ambiguous and appears to relate to Macero's warningtoFlannery which occurred in late May, rather than an early Maydecision'At one point in Dorrwachter's testimony, it was unclear when FrankSantin reported to work. At a later point, Dorrwachter indicated itwas June 6,and Santin's name appears on the petitions signed by theemployees on June 10 and 1157In Burns' case, the evidence of unlawful motivation ismore compelling because there was no showing that thereexisted a cause for discharge.Burns, a master mechanic, was employed by Respondentfor about 31/2 years before his discharge on June 13.On that day, without prior warning, he was dischargedby Dorrwachter and given the following reasons: "It hasto do with your attitude and your conduct and the wayyou conduct yourself and our inability to get along togetherpeaceably, and those are the reasons. . .Ithink youare too aggressive . . . . You have been very belligerent.It is evident that there is no substance in the wordschosen by Dorrwachter to discharge Burns. They havemeaning only as they are attached to examples of Burns'conductNone was given that related in any way in pointof time to the date of the discharge.First of all, there is the charge that Burns had refusedto push a car out of a snowbank 6 months earlier, acharge admitted by Burns with the reasons for his refusal.'At the time of the incident, Burns was not reprimanded.Another example of Burns' misconduct was his unauthor-ized absence from work on April 26, Patriot's Day, amatter about which he was warned. There was no repetitionand Dorrwachter did not mention this in his terminalinterview.Then there is testimony that Burns created a noise disturb-ance in the shop on some unspecified date in late Mayinwhich he was joined by other employees. Althoughallegedly the instigator, and although it appears that Burnshad engaged in similar conduct on other occasions, Burnswas not reprimanded individually but only as part of thegroup who participated.Next, there is Dorrwachter's testimony that Burns threat-ened to refuse work assignments; however, not only didhe not say when this occurred, but also, in testifying furtheron this matter, he clearly indicated that Burns had notrefused any work assignments and that his testimony wasbased on a feeling that Burns was "going to threatento refuse."Another example was Burns' alleged attitude about com-pany insurance;that is, Burns would"ride out a benefitprogram to its maximum limits, and he made statementslike this to other people in the shop." This implicationthat Burns was a malingerer was supported by referenceto an incident a year earlier when Burns, to protect hisfamily from injury from a firecracker thrown in his directionat a July 4 celebration, had placed his hand over thefirecracker and it had exploded in his hand On whatDorrwachter based his claim of malingering is not clear;it is clear, however, that he never confronted Burns withsuch as accusation, either then or at any later time.Finally, Burns was described as an habitual complainer.This allegation paralleled the one given by Service Manager'This reason for discharge was one of those used by Dorrwachterin Burns' version of the termination conversationDorrwachter did notinclude this in his version but did not deny referring to the incidentServiceManager Macero did not testify about the terminal conversation,although he was present I credit Burns 58DECISIONS OF NATIONALLABOR RELATIONS BOARDMacero, whose contribution to the litany of adjectivesdescriptive of Burns' misconduct was that Burns was argu-mentative.When asked what Burns had done in the weekimmediately preceding his discharge to explain why hewas suddenly discharged, Macero's only answer was, "Thesame thing he always did.... The same thing, argumentshere and there on certain repair orders."The lack of specificity in the charges against Burns,the staleness of the charges where specificity was tried,and the absence of any warning are evidentiary factorsthat support a finding thatBurns'discharge was motivatedby reasons other than his work performance. When thesefactors are weighed in the light of the timing of the discharge,it is evident that Dorrwachter's reference to Burns' attidude,his aggressiveness,and his belligerence was a referenceto Burns' rejection of Respondent's plan to deal directlywith employees and Burns' preference for dealing withan outside organization.I have already indicated that an inference was warrantedthat Dorrwachter and Macero knew about the lunch roommeeting of June 11 and the discussion of the employees.Burns wasnot only a signatory to the petition of theemployees expressing a desire for representation by anemployee's organization, but also he gave impetus to thepetition by supplying the business card of the union repre-sentative for future contact and by offering to obtain ananswer to questions posed about initiation fees.I alsofind that Dorrwachter knew of the unionmeetingscheduled for 5:30 p.m. that day. As noted earlier, afterthe lunch room meeting Burns met with a union representa-tive and arranged for a meeting of employees on a nearbyautomobile lot at 5:30 p in on Friday. There is no evidenceof the way in which he notified fellow employees aboutthe proposed meeting,but it is reasonable to assume thathe did so at the shop and that Respondent learned ofthe meeting.' Apart from that, the timing of Dorrwachter'saction strongly supports an inference of knowledge. Allthe reasons assigned by Respondent for discharging Burnswere known to it before it posted a schedule of employeemeetings for June 16 which included Burns' name. Theonly thing that happened thereafter was Burns notificationhe would not attend the employee meeting and his planto attend the union meeting after work.In the final analysis, there is no explanation for Burns'discharge on Friday except his union activities. Dorrwacht-er's explanationthat since Flannery had been dischargedhe decided he might as well implement the early Maydecision to discharge them both is no explanation. Whydid he not discharge Bums on Thursday when Flannerywas discharged?Flannery's time cards and Respondent'sExhibit 1 indicate that the work week ends on Thursday.Moreover, I have already pointed out that Dorrwachter'sexplanation that the delay in discharging Flannery andBurns was occasioned by a need to obtain replacementsdoes not withstand analysis. Thus, even if Santin wereconceded to be a replacement for Flannery, by firing Burnson June 13, Respondent was still left with one mechanic" It is clear employees learned of the meeting because Macero admittedhe saw most of the employees gathered at the parking lot after workshort because the so-called second replacement was notscheduled to report to work until late June. Since Respond-ent had allegedly been forbearing with Burns since earlyMay, and he had not engaged in any conduct requiringthat his discharge be expedited, why did Respondent notwait?Respondent contends that a finding of a violation inthis case can only be derived from inferences, coupledwith a disbelief in the reasons advanced by its witnessesrelative to the discharges. Is this not always the case?In my judgment, the testimony of Macero and Dorrwachterabout the reasons for the discharge of Bums and Flanneryispatently unbelieveable and is belied by their conduct,which is a more reliable guide to their motives."It iswell known that a given fact may be provenindirectly as well as directly. If one can show that everyother alternative except the fact sought to be proven isnot true, you indirectly prove that fact is true. By excludingevery other reasonable hypothesis that fact is left standingalone asproved.The evidence before theBoard aimedat this goal. By showing that there was no other reasonableexplanation for Miss Thieles not being rehired, her unionactivity stood out as the logical explanation of her employer'saction.While this method is not infallible, it succeedsin providing circumstantial evidence to illuminate the issue."The foregoing quotation fromN. L.N.L.R.B. v.Melrose ProcessingCo., 351 F.2d 693, 698 (C.A. 8) is illustrative of theprocess by which I have concluded that Flannery andBums were discharged because they engaged in concertedactivities.In the case of Flannery, the condonation of his tardinessrecord, the fact that after a warning about improving hishabits he continued to be tardy without comment (including25minutes late on June 5), and that he was summarilydischarged on June 12 when Macero had reason to believethere was a good excuse and did not even bother to checkare factors which, taken together with Flannery's concertedactivities of June 10 and 11, compel the conclusion thatthe tardiness of June 12 was used as a pretext to fireFlannery for his concerted activities.In the case of Burns, I have eliminated as reasons fordischarge the asserted reasons of "attitude," "belligerent,"and "aggressive," because theyare meaninglesslabels whichcan apply equally to an employee's protected activity andtomisconduct on the job.Inmy opinion, Respondent'sasserted reasons were,in fact,an oblique reference to Burns'concerted activities.Ihave eliminated the specific itemsof misconduct relied on by Respondent because of theirstaleness and the absence of any reprimands or warnings.Iam left with a discharge action that relates in pointof time to only one act of Bums; namely, his concertedactivities.Perforce, considering the fact that Burns hadnever been warned that his attitude,or aggressiveness,or belligerence would lead to his discharge,and consideringthe timing of the discharge I conclude that the dischargewas motivated by Bums' concerted activities.In rejecting Respondent's defenses,Ihave weighed thefact that there is no evidence of union animus or of animus CRANDALL-HICKS OF WELLESLEYtoward protected concerted activities." It isnot essentialthat there be evidence of such animus. As stated inTerryIndustries of Virginia, Inc.,164NLRB 872, 874, enfd.403 F.2d 633 (C.A. 4):In the ordinary case, the General Counsel is ableto point to other antiunion conduct of the employeras support for the inference that union activity wasthe real reason for the discharge which the employersought to explain on false grounds. In this case ..Ifind that apart from the discharges themselves,the Company engaged in little overt antiunion conduct.But just as the showing of other antiunion conductis of some support, but is not conclusive, in establishingthat a particular discharge was for union activity,so the comparative absence of such conduct is notconclusive in establishing that a discharge was notfor union activity. A contrary rule would mean thatan employer could discharge union leaders with impuni-ty if he refrained from other acts of hostility to theunionThe ultimate question is what was the reasonfor the discharge, and the presence or absence ofother antiunion actions is an aid to answering thequestions, not an answer in itself. [Footnote omitted.]AccordN L R.B v Mrak Coal Company, Inc,322 F.2d311, 313 (C.A. 9), where the court held that it could not"accept the respondent's theory that proof or lack of proofof prior anti-union animus is controlling explaining thatsuch a rule would automatically always insulate the firstunfair labor practice charged against an employer." SeealsoN L R.B. v Tepper, d/b/a Shoenburg Farms,297F.2d 280 (C A. 10).Finally, I have weighed the fact that there is no showingof discrimination against either the employee who, withFlannery, sponsored the petition of June 10 or againstthe office employee who prepared the petition on companystationery.However, as stated inN.L.R.B. v. Puerto RicoTelephoneCo., 357 F.2d 919, 920 (C.A. 1), "A violationof the Act does not need to be wholesale to be a violation.[Cases cited.]"Moreover, Burns' and Flannery's activitiesdiffered in degree and kind from those of other employees.Itwas Burns who produced the business card of a unionrepresentative and it was Flannery who received it. Itwas Burns who arranged for a meeting with the unionrepresentative at 5:30 p.m, Friday and who refused toattend the meeting between management and the employeeswhich Dorrwachter scheduled.The complaint alleges that Flannery and Burns weredischargedbecauseof their concerted activities, andRespondent contends that I am thereby precluded from10General Counsel contends in his brief that the adjustment adoptedby Dorrwachter on June 16 had the effect of causing four of the fivemaster mechanics to lose money and this constituted 8(a)(1) conduct.This contention is wholly without merit The complaint does not allegesuch a violation To the contrary, it alleges that the very same adjustmentwhich General Counsel now contends was a loss ofearnings was apromise of benefitWhile the record appears to show a reduction ofbonuses for a period of 1 month, the adjustment was the result ofamutual agreement between the employees and Dorrwachter Thereisno evidence of a purpose on Respondent's part to interfere with,restrain, or coerce its employees in the exercise of their Sec 7 rightsIam recommending dismissal of the independent 8(a)(1) allegation basedon the adjustmentagreedto between Respondent and the employees59considering Burns' "union activities"in determining motivefor his discharge.Ifind no merit in this contention. Theissueswere fully litigated,and I note that Respondentdid not object to the evidence elicited by General Counselrelative to the activities aimed at obtaining union representa-tion.Moreover,whileGeneral Counsel eschewed use ofthe words"union activities"and eschewed amending thecomplaint to allege an 8(a)(3) violation,he stated clearlyon the record that he was relying on those activities whichhad been described in the record.In certain situations,and this is one of them,the terms"concerted activities"and "union activities"are interchangeable, and an allegationof discharge in violation of Section 8(a)(1) of the Actencompasses a discharge for union activities.In the circum-stances of this case,Iwould be justified in finding thatBurns' and Flannery's discharges were violative of Section8(a)(3) of the Act as well as Section 8(a)(1).FritoCompany,WesternDivisionv.N.L.R.B.,330 F.2d 458(C.A. 9);N. L. R. B.v.DennisonMfg.Co.,419 F 2d 1080(C. A. 1);LacledeGas Companyv.N.L.R.B.,421F.2d 610 (C.A.8);IndependentMetalWorkers Union,Local No.1,147NLRB1573, 1576.However, since such a finding wouldnot make any difference in the remedy,Iwill limit myfinding to Section 8(a)(1) of the Act,including as partof the concerted activities the activities in favor of, oraimed at,union representation.IV. THE CHALLENGED BALLOTSAs noted earlier, Robert Burns and Brian Beetlestonecast challenged ballots which are determinative of the resultsof the election. Burns' ballot was chellenged because hehad been discharged and his name was not on the eligibilitylist.Inasmuch as I have found that he was unlawfullydischarged, I shall recommend to the Regional Directorthat his ballot be opened and counted.The challenge of Beetlestone's ballot was based on hisalleged supervisory status. Beetlestone is shop foreman andadmittedly was a supervisor within the meaning of Section2(11) of the Act prior to January 1 liBefore January 1, the employer was Crandall Hicks Com-pany, a combined wholesale and retail operation. This opera-tion was split up to form three corporations, one of whichwas Respondent. At a meeting of employees held December31, 1968, Carl Dorrwachter was introduced as the newgeneral manager, and he explained the corporate changesto the employees and the effect of those changes on them.Dorrwachter also introduced the new service departmentmanager, Charles Macero, and told the employees thatBeetlestone would be a technical advisor.According to Dorrwachter, after the meeting Beetlestoneasked him if he was still going to boss the shop andhe was told no. Dorrwachter testified that from the timeof that meeting Beetlestone had no authority to hire, fire,or discipline employees, nor had he done so. As a technical" Dorrwachter attempted to show that after January 1, Beetlestonewas a technical advisor and not shop foreman. It is clear from allthe evidence, including Dorrwachter's preheanng statements, thatwhatev-er Beetlestone's authority may have been after January 1, hewas stillshop foreman 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvisor, his duties consisted in road testing car to determinewhat service was needed, and, after they were serviced,to see if they performed satisfactorily. This occupied 40to 50 percent of his time. Beetlestone was also a troubleshooter, assisting other mechanics who needed help withcertain jobs. Normally, Beetlestone is not assigned a servicejob unless it is one that can be handled quickly. (Beetlestonedoes not have a set of tools of his own at the shop.)In addition, Beetlestone handles customers seeking safetyinspection.This occurs twice a year and lasts 6 weekseach time.Service Manager Macero assigns the work either directlyor through Beetlestone. In the latter instance, he will normal-ly designate which mechanic should receive the assignment.Frequently, it is not necessary to do so, because the typeof work involved dictates that the assignment go to aparticular mechanic.In Macero's absence, Beetlestone assigns the workMace-ro could be absent for various reasons, vacation,illness,tardiness, lunch, business.During the period between hisbecoming service manager and the date of the election,Macero was absent 3 days because ofillness,took a 2-week vacation and was absent for other reasons for atotal of about 10 hours.Unlike other employees, Beetlestone does not punch atime clockHe is paid a weekly salary of $173, plus $20per week to conduct a training session one evening eachweek. If a trainingsession isnot held, Beetlestone stillreceives the additional $20. Before January1,Beetlestonereceived 1 percent of the salary of each man in the shopunder his supervision plus a bonus based on a formulageared to the efficiency of the men It is not clear whatBeetlestone's average weekly income was pursuant to thatsystem, but apparently it was less than he received afterJanuary 1, because he complained and as a result thetraining session device was used to add to his income.The employees are paid an hourly rate plus a bonus basedon productivity and some master mechanics earn as muchor more than Beetlestone.Beetlestone receives the same fringe benefits as otheremployees, except that he is paid if he is absent for aday or so; if he is ill, he is paid from the first dayof illness whereas other employees are not paid for thefirstweek. In this regard, Beetlestone enjoys the samebenefits as Body Shop Foreman Wallace, an admitted super-visor.Iconclude that Beetlestone is not a supervisor withinthemeaning of Section 2(11) of the Act. There is noevidence to contradict the testimony of Dorrwachter thatabout January 1 Beetlestone was stripped of his authorityto hire, fire, or discipline employees.While Beetlestonedid not corroborate Dorrwachter that after the December31meeting with employees he asked Dorrwachter if hewas still boss and was told no, Beetlestone confirmed thatat some point shortly after Macero became service managerhe was stripped of his authority.There is no evidence that after January 1 Beetlestoneexercised any supervisory authority such as hiring, firing,or disciplining employees. If he were to be found to bea supervisor, it would have to be because he substitutesforMacero in his absence andassignswork to employees.The fact that he has substituted for Macero during thebeef period he has been absent is, in my opinion, insufficientbasis to find that he is a supervisor. The principal functionhe performs on those occasions is to make assignmentsof work and I am not persuaded that this requires theexercise of independent judgment.Beetlestonetestified credi-bly that when substituting for Macero he has no authorityto hire, fire, or discipline employees.While he gave anemployee permission to take time off on one or two occasionswhen Macero was absent, such an isolated exercise ofsupervisory authority is insufficient to support a findingof supervisory status."In arriving at the conclusion that Beetlestone is nota supervisor within themeaningof the Act, I have consideredthe fact that he is referred to as shop foreman and evenwears a uniformwith theinsignium"ServiceManager "While this is a factor supporting a finding of supervisoryauthority, it is insufficient in the absence of other evidenceof supervisory authority, and while I have some reservationswhether the record correctly describes Beetlestone's authori-ty, I cannot help but note that only one employee wascalled to testify about Beetlestone's duties, and he wasa relatively new employee. On the other hand, Burns andFlannery, senior employees who testified relative to theirdischarge,were not examined about Beetlestone's statusThe record consists principally in the testimony of Respond-ent's own witnesses and their testimony sustains a findingthat Beetlestone is not a supervisor within the meaningof the Act. Accordingly, I shall recommend to the RegionalDirector that Beetlestone's ballot be opened and counted.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several states, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent violated Section8(a)(1)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discharged DonaldFlannery and Robert Burns because of their concertedactivities, I shall recommend that it be ordered to offerthem immediate and full reinstatement to their former" There is some suggestion in the record that Beetlestone also gaveFlannery permission to leave early on June 11, but the emergency natureof Flannery's request for permission to leave on June 11 suggests thatapproval was a matter of routine not requiring the use of independentjudgment or supervisory authority I note further that Macero had beenapprised of the matter, because he had started out to tell Flanneryhe could leave when he met him as he was leaving Macero told Flanneryhe could go CRANDALL-HICKS OF WELLESLEYjobs or,if those positions no longer exist,to a substantiallyequivalent position,without prejudice to their seniorityor other rights and privileges,and to make them wholefor any loss of earnings they may have suffered by reasonof their unlawful discharge by payment to them of a sumof money equal to that which they normally would haveearned as wages, from the date of their discharge to thedate of the offer of reinstatement less net earnings, towhich shall be added interest at the rate of 6 percentper annum in accordance with the formula set forth inF. W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & HeatingCo.,138 NLRB 716.The discharge of employees because they engage in pro-tected concerted activities strikes at the very heart of employ-eerightssafeguardedby the Act.Ishallthereforerecommend that Respondent be placed under a broad orderto cease and desist from in any manner infringing onthe rights of employees guaranteed in Section 7 of theAct.N.L.R.B. v.EntwistleManufacturingCo.,120 F.2d532, 536 (C.A. 4).In accordance with the order consolidating cases andthe terms of the agreement for consent election providingfor a final decision of the issues in the R case by theRegional Director rather than by the Board,I shall orderthatCase 1-RC-10,669 be severed and remanded to theRegional Director for Region I for further processing ashe deems appropriate.CONCLUSIONS OF LAW1.Crandall-Hicks ofWellesley, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.District Lodge No. 38, International Association ofMachinists and Aerospace Workers, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of theAct.3.By discharging Donald Flannery and Robert Burnsbecause of their protected concerted activities, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) and 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issuethe following:RECOMMENDED ORDERRespondent, Crandall-Hicks of Wellesley,Inc., itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Discharging employees because theyengage inprotect-ed concerted activities.(b) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightto self-organization,to form, join, or assist labor organiza-tions, to bargain collectively through representatives of theirown choosing,and to engagein concerted activities forthe purpose of collective bargaining or other mutual aidor protectionas guaranteedby Section 7 of the Act orto refrain from any or all activities.612.Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Offer Donald Flannery and Robert Burns immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights or privi-leges,and make them whole for any loss of pay theymay have suffered by reason of their unlawful dischargeby payment to them of a sum of money equal to theamount they normally would have earned as wages fromthe date of their discharge to the date of their reinstatementin the manner set forth in the section entitled "The Remedy."(b)Notify the above-mentioned employees, if presentlyserving in the Armed Forces of the United States, oftheirrighttofullreinstatementupon application inaccordance with the Selective Service and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying all payrollrecords, social security payment records, timecards, personalrecords and reports, and all other records relevant andnecessary to a determination of the amounts of backpaydue under the terms of this Recommended Order.(d) Post at its Wellesley, Massachusetts, places of businesscopies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Directorfor Region 1, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps Respond-ent has taken to comply herewith."As to the allegations of the complaint found not tohave constituted violations of the Act, it is recommendedthat they be dismissed." In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Order,herein shall, as provided in Section 102.48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes.In the event that the Board's order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall be changedto read "Posted Pursuant to a Judgment of the United States Courtof Appeals Enforcing an Order of the National Labor Relations Board "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " 62DECISIONS OFNATIONALLABOR RELATIONS BOARDOrder Severing and RemandingCase 1-RC-10,669Case 1-RC-10,669 is hereby severed from the consolidat-ed proceeding and remanded to the Regional DirectorforRegion I for further action as he deems appropriatein accordance with Section 102 62(a) of the Board'sRulesand Regulations.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees because of theirconcerted activities, including their activities in favorof, or preference for, representation by District LodgeNo. 38,InternationalAssociation of Machinists andAerospaceWorkers,AFL-CIO or any other labororganization.Since the Board found that we violated the lawwhen we fired Donald Flannery and Robert Burns,we will offer them their jobs back and we will paythem for any loss of pay they may have sufferedbecause we fired them.CRANDALL-HICKS OFWELLESLEY, INC(Employer)DatedBy(Representative)(Title)NOTE: WE WILL notify the above-mentioned employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after dis-charge from the Armed Forces.Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 20thFloor, John F. Kennedy FederalBuilding,Cambridge &New Sudbury Streets Boston, Massachusetts 02203, Tele-phone 617-223-3353.